                                  Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 1 of 11

                                                         Exhibit A to the Complaint
Location: Orchard Park, NY                                                                          IP Address: 68.133.72.174
Total Works Infringed: 95                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            07/07/2020   Blacked      07/04/2020     07/20/2020   PA0002248966
          C695EDFA34BDA5089F0EC37C361E56A8C5CF5878                              00:57:43
          File Hash:
          DFB96246FAF43B88B6AA8D9ECE6BD4CF7DB5EFB3E416CA5A9C08219EDCA0C24B
 2        Info Hash:                                                            07/07/2020   Blacked      06/15/2020     07/17/2020   PA0002248596
          DE59C5100B1D202279BE00C0B4A7D1F924FF279F                              00:56:08     Raw
          File Hash:
          36E448F6C97F91973F67AADA03FDA7D48824A4996A7D91BE1C1D8E0684354549
 3        Info Hash:                                                            07/04/2020   Tushy        07/20/2017     08/11/2017   PA0002046869
          99DE2C6C8BAE0D991E3AC2307A6EBF4C85A96B36                              19:11:48
          File Hash:
          94374D7397418B6284204976E460A79DCA0DA6C43EF9C778753003B17CC51BA7
 4        Info Hash:                                                            06/12/2020   Blacked      06/06/2020     06/22/2020   PA0002245636
          99E5986F17A5689AB16EAECE61F26241754E1E36                              03:34:20
          File Hash:
          E50AD15BA001E80F6A5F2A343A7BD3BE9019010340A5E8D865AC9AFF8C5020AA
 5        Info Hash:                                                            05/14/2020   Blacked      05/04/2020     05/19/2020   PA0002241475
          E11A1E9101E1B91DE9CE8EFBAE3ADF3B367EF862                              05:14:53     Raw
          File Hash:
          497BACBB40344F2F603F96CB10AA606CA1AD9DEEEC152FF1A8960302C7B18C29
 6        Info Hash:                                                            05/14/2020   Blacked      05/11/2020     06/08/2020   PA0002243646
          062215626C7F3ABD8EAF39A7230075DD43CF13A7                              05:12:35     Raw
          File Hash:
          7C0286924589063E7ED5B4F32A997B453151535C4F676F0D1E25A63F9E5C14FC
 7        Info Hash:                                                            05/01/2020   Blacked      04/27/2020     05/19/2020   PA0002241476
          FB957BE898DADD1186C0FBB70DB37E77ECE5DB1A                              23:16:50     Raw
          File Hash:
          CCAEE38FA77AF2583E0D24BB6FDDE76B89ED6A93A5DE0DA59C65887835A13ED7
 8        Info Hash:                                                            04/25/2020   Blacked      04/20/2020     05/19/2020   PA0002241477
          E077458F7D906DB1BC69A9E02EF2C5B934934ADE                              03:16:48     Raw
          File Hash:
          E513279B7AF04260065807ABA00AA86A17B4AF7883D5C21CE38086F2B4D47408
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 2 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         04/15/2020   Blacked   04/13/2020   04/22/2020   PA0002237695
       F9868546BBF9264CB4609B0C107CBE45ACA74091                           06:38:15     Raw
       File Hash:
       6BF10EE11AF1973ADB109573502645CC2728A0B4627C4B292E438948214CDE5F
10     Info Hash:                                                         04/08/2020   Blacked   12/28/2019   01/27/2020   PA0002223954
       F5E74DFA8F0DACDFF2F8FEB90B1F28741D3229D3                           05:38:04     Raw
       File Hash:
       F98EDDDABB567B72662D7BBAC00F6F9924942F00ACA8C9717BB49B2B7B69F2C2
11     Info Hash:                                                         04/08/2020   Blacked   02/04/2020   02/20/2020   PA0002229052
       3A795F762E48F3490A1A35769681B4E693A16EF8                           05:37:56
       File Hash:
       711BD277F568BC9137387D78BF536EDB7FC31801DCEEAC28EBFB03CB7BE1233B
12     Info Hash:                                                         04/08/2020   Blacked   10/04/2019   10/21/2019   PA0002207780
       93AAF2A5136C1DBE3B04876F909708285951B7DE                           05:05:49     Raw
       File Hash:
       6053070765FF2210313A4227847AA03208BA90A946C90EC83475B424F3D2A297
13     Info Hash:                                                         04/08/2020   Blacked   04/06/2020   04/17/2020   PA0002237306
       6D18D8D6AD50DCA78F7E2A5DBAA4A6A0E29720F1                           05:02:17     Raw
       File Hash:
       A86D6186D5C7D68632514239B133785720065B345961017F1751F315C372C29F
14     Info Hash:                                                         03/30/2020   Blacked   03/21/2020   04/15/2020   PA0002246170
       0375A9CC6F696CF14E34696CAE9EF334733741E8                           01:47:28
       File Hash:
       1C99FE6D021C575065CC1B5D4E76375B08A2CA860933F776EC1CBDB22FBC1D2D
15     Info Hash:                                                         03/30/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       A96E15624A7DC7EBC246B11E0E6C448D785EB836                           00:52:28
       File Hash:
       5A0ADBA8C9A43A01DEC1C9FE51D16254C2448235709D089A01B227A6AF297A1E
16     Info Hash:                                                         03/26/2020   Blacked   03/12/2020   04/17/2020   PA0002246106
       257415A30658282F03E3611F79BE13DD41CCECDB                           07:14:58     Raw
       File Hash:
       1E3F16BABF44C3D877F5F71615A2810D183D3C885C6EFD308D4D620D14B603ED
17     Info Hash:                                                         03/26/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       E7D4F7603C091CAE426C65CAAF81DA402162AA1D                           07:10:51     Raw
       File Hash:
       D2CDF8EC427473126A5F668A9854C9D13E01C4DDD3967609D3A974620A56D6C8
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 3 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         03/24/2020   Blacked   03/23/2020   04/17/2020   PA0002246101
       5FDB50D38B7A4EE718F49C46E28190F26D03E07B                           03:32:41     Raw
       File Hash:
       441FA9E537D19688DB049A51D58EDD364682E9D3FBD3C3529773B8AB22DC325E
19     Info Hash:                                                         03/15/2020   Vixen     07/18/2017   08/10/2017   PA0002046875
       4B0E37EA68A211FEDF9426703AD13C1DAFEC931D                           01:32:50
       File Hash:
       88AB89ED6E93E304E4487A91FAB7AD144FE63B811C769C6B278FC67FAF2CA874
20     Info Hash:                                                         03/06/2020   Blacked   02/17/2020   04/17/2020   PA0002246110
       BCB070AC48D5B7CB17784105A5ADF8CDDF52CFE7                           07:46:43     Raw
       File Hash:
       FD2436897D8F23BA7264A85F795B90ABCB4451C1BBB5D0A52AFF49D79D0A3B9D
21     Info Hash:                                                         03/06/2020   Blacked   07/24/2019   09/10/2019   PA0002199414
       176A9D53B7E882D14A0CF97742B08723405F1F05                           07:39:47
       File Hash:
       4950DF5F7E504B6285FD29028AB8D3C2F9914CE84B89E0AB8B4523D7D6003C0D
22     Info Hash:                                                         02/22/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       549D81C2E31A1CB34CE19937D9D3CEE671D29A4C                           03:14:52
       File Hash:
       C8CCB78689D918D0D79665B3B33C13341BA46849EA640AFB43423CF912D9BAE6
23     Info Hash:                                                         02/12/2020   Tushy     08/09/2017   08/17/2017   PA0002077673
       8C8184DA5752D5951BB2C540E8D8191C6A89E794                           04:11:59
       File Hash:
       0AF72A410E88F3E87463737B029C65B58580B0FA1B551B9595F2934E51433708
24     Info Hash:                                                         02/12/2020   Tushy     07/15/2017   08/11/2017   PA0002075050
       9FA895508F11C2A2842D4B9F6A8DF690ED9E3A58                           01:08:47
       File Hash:
       5FC0C219F927271FCBF3B620677EF2AB2E1476D0438905DD4CC208CFA6433049
25     Info Hash:                                                         02/12/2020   Tushy     10/03/2017   10/10/2017   PA0002086147
       2920A44A5CF84C05A4A636E406A5E788E8569472                           01:08:41
       File Hash:
       17FFECAAC0F10964DA1F92494A36CB3CA4EC3FFCA94328859303E4E99AD96856
26     Info Hash:                                                         02/10/2020   Vixen     08/22/2017   09/15/2017   PA0002052852
       ED16FE852D6C7C071AA605882CB82EE95518BC6C                           01:38:49
       File Hash:
       5B2417D8B2C21022C72A7D19DD76AB6917074BA1E98A0DC80F6A483554CDC000
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 4 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         12/29/2019   Blacked   12/08/2019   12/17/2019   PA0002217664
       58C8CC4C6D275A90E6E166E42C91A2A219B5ECE3                           23:35:41     Raw
       File Hash:
       B9E75EDB90153900914C0E96F964F8927DBE7867DEEDE650AFDE99046F303947
28     Info Hash:                                                         11/30/2019   Blacked   04/20/2017   06/15/2017   PA0002037578
       1E75D55B9CB9C6FA302F8713E147F1746FF6DD49                           23:27:39
       File Hash:
       9F8D85F8891AEF72D27F0506C73DC451F1F040691A4BF7996BF82D318BEBF632
29     Info Hash:                                                         11/29/2019   Vixen     08/02/2017   08/17/2017   PA0002077667
       6CA8A9009A2A5C92F445BC0EFBD8437AE4F2B285                           03:51:23
       File Hash:
       78ECF34E5D017B1E649559C7CCAC3B245A567BF72CA4C71A7BC30C92EBFE182A
30     Info Hash:                                                         11/28/2019   Blacked   10/27/2019   11/15/2019   PA0002211841
       E31F60BD5E91795F03011BF84A5C2B31E50C58B4                           03:11:07
       File Hash:
       1F6E832562C625E9D1B7FCA3ADCD184EF958B9197E517F69D09FCBF8ACE88CEE
31     Info Hash:                                                         11/28/2019   Blacked   05/20/2019   08/02/2019   PA0002192291
       7EC81FF45A10217A5BB8F179391B7426D0460D5C                           03:00:40
       File Hash:
       98972659601A4C5D7D5EF686AA1C0D84BFE042D66745238864169DB7171806E3
32     Info Hash:                                                         11/28/2019   Blacked   10/22/2019   11/05/2019   PA0002210294
       FC737FCE7A9548867EF99172A2951C431AA74E03                           02:53:49
       File Hash:
       B5E86EEBB2CF368BE09B3B094531A43227C492A789F82F0C087CAA730C2C7F61
33     Info Hash:                                                         11/28/2019   Blacked   01/15/2019   02/02/2019   PA0002155371
       B606ABAA47476F9563F9F17086AF3C58F57D4960                           02:49:24
       File Hash:
       F950B702A847AF99FCD90A04BEA848594B121365C3E9ED0475DB8E58B03861B8
34     Info Hash:                                                         11/28/2019   Blacked   08/20/2019   09/13/2019   PA0002200701
       94A9D2E22A9B4ACF81A5EC69EE4DCA10983CAF23                           02:48:14     Raw
       File Hash:
       8F6C453740B37D5E62E645F7B122857B20C711154CF03D4597B1C3C020D30F52
35     Info Hash:                                                         11/28/2019   Vixen     11/20/2019   12/09/2019   PA0002216255
       C66CB7D5D924FC8D5C68C719745BB62596B66AFD                           02:29:34
       File Hash:
       031ACED7B2C24AB488358162A8C9D1CB410F3313AFF7A11A596876477EFD2BB9
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 5 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         11/19/2019   Tushy     10/18/2017   11/30/2017   PA0002098004
       DD065C9B8DCF3071EADAEED8B36DB6CE3BC6E1C2                           11:58:32
       File Hash:
       2096C40EA05F080CC389D6A7F5A85DB469520649FB254E6A6F61D61F8EC57EE8
37     Info Hash:                                                         11/19/2019   Tushy     07/30/2017   08/11/2017   PA0002075051
       C13BFB24841056D558D6EB7E7945CD0BDB9EBE34                           11:57:47
       File Hash:
       5FD78F256D4A040801AB21A4D8B9B68DE755FA8085EE59920840EB738BCA9A86
38     Info Hash:                                                         11/19/2019   Blacked   05/12/2018   05/24/2018   PA0002101380
       9AA51D8E4D17DE4776C4D8B8B34AABC1574F32C3                           08:30:41     Raw
       File Hash:
       882B9EB59027CB52F5EFCE4B03DDC07EAB5F27DEAFF708CB97C7D4315662947D
39     Info Hash:                                                         11/19/2019   Blacked   07/01/2018   07/26/2018   PA0002112161
       5EA20A4FA39B54664B08027B5A2C340DADA89FE6                           08:30:28     Raw
       File Hash:
       688C75BD6AE1E1F511B371DCDFD583F968F22D3CA2DE3DFDA4C8A04F6DFA2AAA
40     Info Hash:                                                         11/19/2019   Blacked   06/11/2018   07/09/2018   PA0002109330
       AF2EE74BC8BFA6659840ED876CC33D581D014576                           08:28:06     Raw
       File Hash:
       6004086CA76676E5DC08A8CC53D5F34C7CF2F8A65B8493BEFC140960369275D3
41     Info Hash:                                                         10/10/2019   Blacked   06/26/2019   08/27/2019   PA0002213245
       53D1DE440F17D6567F1067204E832ADE5FADE5CE                           00:38:15     Raw
       File Hash:
       CE413A76BF40C7AFD6A2FDC4D1E3C270F2A436264887410442A171CFA45D906B
42     Info Hash:                                                         10/09/2019   Blacked   08/03/2019   09/10/2019   PA0002199412
       91D09851BD74F9A6A82C17A5B4F9FA2B3C6877BC                           22:31:20
       File Hash:
       B537777134FFFE0A3C4ED930D7E2EE8EBA2DEEF32DA1B6AA08E0ABA59EC6D2FB
43     Info Hash:                                                         10/06/2019   Vixen     10/01/2019   10/21/2019   PA0002207746
       F7D307B9B96F1FDC726A34CF01F9DC4CB94542D8                           00:53:07
       File Hash:
       54D86252CB9FC5C714BA6E0271E60760D17D8956E85FB9D8EC61D2C56E6A1E8E
44     Info Hash:                                                         09/25/2019   Blacked   09/24/2019   10/07/2019   PA0002205464
       9A3064B3C7D25FC761A9AFCF5099B09AD70501D2                           00:23:29     Raw
       File Hash:
       20DC3276F1F4E04D78F119CCF202BF16E6C05C38D7962C7365985924B05D9965
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 6 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         07/18/2019   Blacked   03/13/2019   04/17/2019   PA0002186977
       B4C5855280943B35ACF51860949CC88CB6BD20D2                           11:29:04     Raw
       File Hash:
       B42E962E35B65DA37D1CC22C1B037D11AB968135886096E843B7083B5F13C27F
46     Info Hash:                                                         07/18/2019   Blacked   11/28/2018   01/22/2019   PA0002149836
       E1DB66EBF845A1F0B309BCA3BA1A3FD005B3C824                           08:17:54     Raw
       File Hash:
       890ADF023663816E4207942C32FEC44CFE55E6EAC895F13BE7BF0C79A4BFA3E3
47     Info Hash:                                                         07/18/2019   Blacked   07/16/2018   09/01/2018   PA0002119681
       A91D573E65CEB8188D60ACF920CE82415F4C734E                           03:57:14     Raw
       File Hash:
       B3FEB0336C9BEEA4B68AAAB160C8A6198A8C34B447C2779EDC94C480112D6D27
48     Info Hash:                                                         07/18/2019   Blacked   01/02/2019   02/02/2019   PA0002155379
       3EBC1992B75271976622E73A0398FA88DE900BBC                           03:52:42     Raw
       File Hash:
       15391F82F59AB3AE5198B6BB612A522DE8F112119991854C18D3190A8E77E1D5
49     Info Hash:                                                         07/18/2019   Blacked   10/19/2018   11/25/2018   PA0002136715
       23DF6E3ED9E784025EE9E3D92F99398BD2E8B8ED                           03:52:38     Raw
       File Hash:
       9012A0E6DD82050498A07B94A0472B5AA8F38E5E4657A6C0DD14F9C1BCE6F47F
50     Info Hash:                                                         07/18/2019   Blacked   08/20/2018   09/05/2018   PA0002135002
       5B572052C9A296723343DE7A4729D0BF70F74C1A                           03:52:33     Raw
       File Hash:
       7923E637913309224FE29E4EF4494EF008F7DAE8B48DEC5EF1C0C54705063CC4
51     Info Hash:                                                         07/01/2019   Tushy     02/10/2019   03/24/2019   PA0002184028
       0A41B47B7538895B29BC1CFAB224F4D4BF2695B9                           04:13:01
       File Hash:
       968E7163E7A14F61EE461FA5B5ECD73EA8B1B6ED31EBFB0C57BC8C555DC16AB6
52     Info Hash:                                                         06/30/2019   Tushy     06/05/2019   07/17/2019   PA0002188310
       7BC3A5DDE75583EB1A0C24240948E0FF5A44B379                           03:24:36
       File Hash:
       1C38B52E2BB4A750ACB28BE2A53CD62CF8C70D24DD6094006475E11A3EA2DD65
53     Info Hash:                                                         06/14/2019   Tushy     08/19/2018   09/05/2018   PA0002134998
       77899E66E5BBEC506F66D8DEF010F12FA70E4051                           00:10:58
       File Hash:
       75F6DAF3CDC0FE1DC0437BFE906A69471B248126667ED6D1FA5DD608C3107350
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 7 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         06/14/2019   Tushy     08/09/2018   09/05/2018   PA0002135685
       48FB3E6F1BC696182422933E82513BCF9FEAD50E                           00:10:20
       File Hash:
       CF78BD62C8C6C917CDD30EBD7830800E2C3FACBBB456B6F79A52F0AD2D6176D3
55     Info Hash:                                                         06/14/2019   Vixen     11/15/2018   12/10/2018   PA0002145829
       C89FC062FB6CAC9D5D9450EC877F391E4FE9B9E9                           00:07:23
       File Hash:
       AF6F164834AEE5574A89B06153475EFA9D8E77A5F775B625CFE91A626564EAFA
56     Info Hash:                                                         06/14/2019   Vixen     11/30/2018   12/18/2018   PA0002141918
       6AEB76990E4CF5B232CD2F7221CAFF4C16127F6B                           00:06:23
       File Hash:
       F88F74ABE0F04798E7A382F88BDC864D3DC8CE776C6564FF847F1A8B868123A0
57     Info Hash:                                                         06/09/2019   Blacked   09/04/2018   11/01/2018   PA0002143430
       B0BD8522791507BF21518F763FBAE2D04009166C                           03:27:50     Raw
       File Hash:
       BE9399E4C9B8277D1C6EC110BE1D0AF0F6C50CDBD16E0A00ADD6C46AB999C6FC
58     Info Hash:                                                         06/09/2019   Blacked   04/10/2019   05/11/2019   PA0002173883
       B67555B5BBD4DEE8736692AA216385FC56B9BD6A                           03:19:44
       File Hash:
       C22CEB3B08E0172B1A42D7759C99A7F3569C8F47DB6B26ED1CDCDF9758F224DD
59     Info Hash:                                                         06/09/2019   Blacked   12/21/2017   01/15/2018   PA0002070941
       A74AC0FBA9191CD29E1D6D78DD89A251AA0D42E6                           03:14:28
       File Hash:
       92E18C1E32D03122DE9890F2449FDB74FE2B91D7C843BC1737BA0205566143CC
60     Info Hash:                                                         06/09/2019   Blacked   06/29/2017   07/07/2017   PA0002070821
       E56714E02E36F4B01772FE70F571E60E169C9B52                           03:13:45
       File Hash:
       C4373A4547334E3CAC7DE5246EBCE0726D4AE947C0EB19126181CB6BA10D9EFD
61     Info Hash:                                                         06/09/2019   Blacked   06/26/2018   08/07/2018   PA0002131867
       58681BF2E4AC78A183B52559F4B668CD8711F309                           03:10:33     Raw
       File Hash:
       87734D19304CE4765FCDBD1D3DD65FE8036DF137C7F0EB42EEF6FD792CB4F3D3
62     Info Hash:                                                         05/26/2019   Vixen     05/24/2019   07/17/2019   PA0002188303
       BA8456FBFEE76FC6475C04F55E7F4DF567C1A6AE                           05:46:13
       File Hash:
       F367A97E220F3D21C7AAE046FF166E516A996A15FD9242097D0A8937FE3E3EDB
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 8 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         05/19/2019   Blacked   05/15/2019   07/05/2019   PA0002206387
       97D72EF918207B057716A7250623FD27471D7CDF                           23:04:58
       File Hash:
       6C5359230EBB63CCED70A9217186FCB3B8D1F6D97597EB096CDD94AA7ED8F9C4
64     Info Hash:                                                         05/19/2019   Blacked   05/17/2019   07/05/2019   PA0002206002
       46BB176456B6FAED37E8E0F5601E6D803F4494CE                           22:31:17     Raw
       File Hash:
       A723898E3804C044A68C4BBB45FFFA9111A143DEE68C3BB8C37BFC93A08588B8
65     Info Hash:                                                         05/19/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       6A3BE07313D1C03371ABCC46EAF6BFE12FE50820                           22:26:00
       File Hash:
       620CE75BBCA068FD4939E55ED6508ACA1832F425A4A705AE45DF5AEB037FDC7F
66     Info Hash:                                                         05/01/2019   Blacked   04/30/2019   06/03/2019   PA0002178774
       4E96D4139792D37B30547403FFB9B1AEF978D87D                           00:42:44
       File Hash:
       8885F302ED0680935B2A0D55DDE6217B2AB7A942DC9779F626ABD5C8E00A5569
67     Info Hash:                                                         04/27/2019   Tushy     04/26/2018   06/19/2018   PA0002126639
       7035680CC98BA7F77B0F2DE9924C79CC9251C662                           04:21:08
       File Hash:
       67FDD27C0A1D087C06AE64C1D56AC1CD71970D84BC88A8CD4BD4CE4CF47D6E4D
68     Info Hash:                                                         04/11/2019   Tushy     01/11/2019   01/22/2019   PA0002147904
       7FC2376AF195D656357CA49CA7C2E5DA61E5892C                           02:18:30
       File Hash:
       57EFDDCC84BB90300B266CB8C5126B1E02A467723FAFDCC22BF7F0CEAEF5511D
69     Info Hash:                                                         04/11/2019   Blacked   03/31/2019   05/28/2019   PA0002200773
       2A5693E442DE849F4783532513C667909CF0FE25                           02:17:40
       File Hash:
       D6FD44F40812777AAAB4DFF6F4326E4B1912DF4399D741006808096CB04F3B56
70     Info Hash:                                                         04/11/2019   Blacked   04/05/2019   04/29/2019   PA0002169966
       1C6468C37B590546AAF3D81232CB73F69D4326A7                           02:16:37
       File Hash:
       B86306767F028D43871BE32C80027C14E1BA6C7C1C1DD22557A4FD3CA8A8D983
71     Info Hash:                                                         03/28/2019   Tushy     03/02/2019   04/17/2019   PA0002186902
       439ED623B71BE9715F162F356B226D6AE8FCB0C7                           05:12:43
       File Hash:
       9BBEFB2DC431731F9B6D12974CE9A37B280A1E0ADD23A602C596A13DD7B4D315
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 9 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         03/23/2019   Vixen     08/07/2018   09/05/2018   PA0002135684
       F267E36676E1A5B0D668F188251432C81956EEF5                           19:29:29
       File Hash:
       527B6640E5888B4075FC9E1E0A976276CF9C7208B5A3D2E20FCE01084F387D0A
73     Info Hash:                                                         03/23/2019   Vixen     12/25/2018   01/22/2019   PA0002147901
       40C2485130C03DAD265C298A71A46FB9E217E3FE                           19:29:20
       File Hash:
       AB4E43B2FBC733BA775DE1597F78DEC247B132CCF327E5E24A811F68DC03EB46
74     Info Hash:                                                         03/23/2019   Blacked   09/17/2018   10/16/2018   PA0002127778
       77A0ED0ABC3F55B87B5ACCF9B11D2CCA85D67F91                           19:29:04
       File Hash:
       36499D2630D759156C8F7052AAF8D83CC8EC31B7230C0EC1F49C3D9ED493376F
75     Info Hash:                                                         03/23/2019   Blacked   11/11/2018   11/25/2018   PA0002136642
       596C44D96263E1FC34D7A029A34A91A762B5C43C                           05:54:28
       File Hash:
       B78155DAEB51E0DBC31CBE2B98465728BEA91D0E3B2A07C694A2AAE45E04261D
76     Info Hash:                                                         03/23/2019   Blacked   03/18/2019   04/08/2019   PA0002164883
       73EC58EBDC31656AED9B99B8F751507B9A099AA8                           05:51:16     Raw
       File Hash:
       6B46D39CA50835DEA6EABFA6AB9FC6CAF0EC75BE72B4B78DC1B52ACB619A6FE3
77     Info Hash:                                                         03/23/2019   Blacked   03/28/2018   04/12/2018   PA0002091513
       7102597014A0861E315C5C3EAF4029464000F421                           05:50:09     Raw
       File Hash:
       4B0D7E3274D4BCBD0BB19F5154ECA7461C95B5B1B378DE3F00BCDEE1993C28EA
78     Info Hash:                                                         03/23/2019   Blacked   07/19/2018   09/05/2018   PA0002135006
       56A762DCDC56CD16A8FE775065D96FE0744E52D3                           05:45:35
       File Hash:
       AA485F0CBBB7C459195EFA82B54647B7C37921B6DF30BA0BB02145EA090E8A23
79     Info Hash:                                                         03/23/2019   Blacked   11/16/2018   11/25/2018   PA0002136637
       5A10B4B387F67F19E3B21027A4E72F82001F796F                           05:44:05
       File Hash:
       C14703C2EB8C6D6336FE640A4701E1EFD1D47B4E8E55B4730ED6BC34CC9DDE0A
80     Info Hash:                                                         02/28/2019   Blacked   02/26/2019   03/31/2019   PA0002163980
       132E0782A298ADD3C5CDAA3B0AD3072B3E13BB95                           06:40:19     Raw
       File Hash:
       3231991E7C90C5F8FC7DC7187D6C6C0E975A6E9A515B8E69BC82C5E47A95A2C4
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 10 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         02/25/2019   Vixen     10/26/2018   12/10/2018   PA0002145824
       3CAF1C4FBEF4F2FCD74F2B6AE32F3D56F961D650                           02:07:19
       File Hash:
       8EBAC3D4B550F3DABC83F5651F50C9B3080C40B059ED550BF15B306DF119089F
82     Info Hash:                                                         02/25/2019   Blacked   12/20/2018   02/02/2019   PA0002154970
       9B687877CDE2F37E6FE6EE02DB2ECA7AC205810B                           01:58:42
       File Hash:
       91ACAC91088A53244B940D06287FDBC0B9D23D0FB4C7E8C462B506055AEFBF6C
83     Info Hash:                                                         02/25/2019   Blacked   02/09/2019   03/11/2019   PA0002158599
       11E38A8BEAC9988915C16FE2E4C1B5B5133FFF00                           01:55:50
       File Hash:
       299F00EDC38A52ED8F057E19292454772B00C3EBE876ADA5A65FCF766870A8E4
84     Info Hash:                                                         02/25/2019   Blacked   02/06/2019   03/24/2019   PA0002183207
       AAA5BB738BC454F753A34533BB0FA852538BCADE                           01:53:50     Raw
       File Hash:
       8410FA823B6E14D0BE774CBF0E2AA74A2418BC043C5F0E427F31C3770EB8551A
85     Info Hash:                                                         02/25/2019   Blacked   08/05/2018   09/01/2018   PA0002119682
       C198EA5A190F7A29B52B2ED7FBD30AD679CFDD4D                           01:46:49     Raw
       File Hash:
       C3BDC10D2BBEB0E7B4474B0A5B2361B58548E3A9F488D4C33AD1E495E891DEEA
86     Info Hash:                                                         02/25/2019   Blacked   02/16/2019   03/11/2019   PA0002158595
       D5A09ECB87FF4F8BFED419CB46E530D68453CD1D                           01:43:33     Raw
       File Hash:
       CA492D310153FDE3DB32EFC6357006F65514948E31F5337B15B492C8ADD47ED6
87     Info Hash:                                                         01/28/2019   Tushy     07/25/2018   09/05/2018   PA0002134601
       FBE97F752A39748C277DEF8D02737F839685C1BE                           02:34:55
       File Hash:
       67A325D81D1FA6A5D7A0DB840D7DFD7EC56F2582F804B550C67E44D2BB2B7329
88     Info Hash:                                                         01/03/2019   Blacked   12/28/2018   02/02/2019   PA0002155006
       B0573BC9E3F7B2071A0A37979EDF040982C0639A                           01:29:54     Raw
       File Hash:
       7CFF46BC54B66E96AD044BE68A40EE97A6C900CAB64E5875EFA3399E01D4D24A
89     Info Hash:                                                         01/03/2019   Blacked   12/20/2018   01/22/2019   PA0002147906
       5639D0BD6A67356FE64319FABF477DC0EE3D0ECC                           01:25:54     Raw
       File Hash:
       3FF6EF3EFB7562769F6ADB891868458858AC8FC076B03511E21EF9B7BC28C6EB
                               Case 1:20-cv-01082-EAW Document 1-1 Filed 08/13/20 Page 11 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         01/03/2019   Blacked   11/21/2018   12/18/2018   PA0002141915
       1BD96A441CFD749BF919A54DCD60143D882D3CCB                           01:25:51     Raw
       File Hash:
       178915F70EA2FEEABABD3CFB2162B99F1D0245C04245FC7DFF98A4C97112DBF2
91     Info Hash:                                                         01/03/2019   Blacked   11/18/2018   12/10/2018   PA0002146476
       143DE72BE8BE01E170CDD178211D6F149A67B3D4                           01:24:29     Raw
       File Hash:
       64CF7BD1539A21E0A92CC3D93C2CDB80E02395A657CD97D3E8B0355895943CA0
92     Info Hash:                                                         01/03/2019   Blacked   12/13/2018   02/02/2019   PA0002154971
       F7807B390059E6734EA89EF41DEDCD3006BEAA58                           01:21:32     Raw
       File Hash:
       75F5D6017D5FCD7B098FFB444291EF9458CE1DCF950E56D94A6F24D3405F74CD
93     Info Hash:                                                         01/03/2019   Blacked   12/31/2018   01/22/2019   PA0002147686
       C9F33CBBA97AD447098DDEBA78E24020D3938C10                           01:15:40
       File Hash:
       D251B62A82C8F59D740F9B3CB21B829B90D45CBE01F3BA6BF71F5438F3270448
94     Info Hash:                                                         01/03/2019   Vixen     12/20/2018   01/22/2019   PA0002147683
       315D6998E997E35BA990750436DC4FCC9A8D1E5D                           01:15:40
       File Hash:
       0E37654E33ECDB734A7E5DB1FB6D985CE23524DD2A4333ACCB36D2C304E80345
95     Info Hash:                                                         12/21/2018   Tushy     09/18/2018   10/16/2018   PA0002127779
       DF17D55D3FBFD060044323EA5017A499AFAB57BC                           01:05:19
       File Hash:
       6E399015EBFD1D2FF7C9E8A3697D31F681011B05701625CC8973C60BBE141819
